Status of Application
1.	Acknowledgment is made of the amendments filed 10/12/2020. Upon entering the amendments, claims 8-9 and 18 are canceled, claims 37-39 are added, and claims 1-7, 10-12, 14-17, and 19-21 are amended. Claims 1-7, 10-12, 14-17, 19-21, and 37-39 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/19/2020 was filed after the mailing date of the non-final office action on 05/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Additionally, a set of initials was missing from one reference on the annotated IDS form dated 03/06/2019. This was a typographical error, and the reference in question was considered. A new 1449 form, consisting of an annotated version of said IDS, is included herein with the missing initials present. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive composition, layered bodies, pre-sintered body, and sintered bodies, and applicant's arguments show that the products of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the feature of a monoclinic structure accounting for at least 20% of the crystal system of the claimed zirconia is not taught by the previously applied prior art to Matsumura et al, and cannot be achieved thereby. The remarks are persuasive at showing that the aim of the Matsumura method is to produce a zirconia having a large portion of tetragonal phase, and thus one would not have enablement from Matsumura to increase monoclinic crystalline content, and would not have motivation to modify in view of other pieces of prior art to achieve such an increase. The remarks also show the differences in process between Matsumura and the instant disclosure that would necessarily lead to a 
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10, line 1, after “The composition of” delete “claim 8” and insert - - claim 1 - - . 
Allowable Subject Matter
5.	Claims 1-7, 10-12, 14-17, 19-21, and 37-39 are allowed.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed composition, layered bodies, pre-sintered body, and sintered bodies. Specifically, the prior art fails to teach a composition comprising aggregated zirconia granules with an average circularity of at least 0.81, and a stabilizer not forming a solid solution with said zirconia, wherein the composition has a monoclinic system accounting for at least 20% of the crystals of said composition. The prior art also does not teach or suggest a layered body having first and second layers each comprising aggregated zirconia granules, wherein the granules of said first layer have a circularity of greater than 0.70 and less than 0.81, and wherein the granules of said second layer have a circularity of at least 0.86. The prior art further does not teach or suggest a layered body having first and second layers each comprising aggregated zirconia granules and a stabilizer not forming a solid solution with said zirconia, said first and second layers being adjacent to one another, wherein the aggregated zirconia granules have an average circularity of at least 0.81, and a stabilizer not forming a solid solution with said zirconia, wherein the composition has a monoclinic system accounting for at least 20% of the crystals of said composition. The prior art additionally does not teach or suggest a pre-sintered or sintered body produced from the layered body of instant claim 15, and having the structural and compositional limitations necessarily imparted thereby. 
The most relevant prior art references found are Matsumura et al (JP 2006193345 A) and Bocciarelli et al (US 9193630). The difference from instant claims is that while Matsumura et al teaches a composition comprising granulated zirconia (see claim 3) having a circularity of 0.9 or more and comprising a yttria stabilizer, Matsumura does not teach a monoclinic content of 20% or more, and teaches away from a modification to increase the monoclinic content to this amount. Bocciarelli teaches method of forming zirconia granulate similar to that taught by Matsumura and teaches that a binder is advantageously included, but Bocciarelli also does not teach or suggest 20% or more monoclinic content. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW1 January 2021